By the Court.

Lumpkin, J.
delivering the opinion.
[1.] Is the assignment of an execution by the plaintiff to the Sheriff valid ?
The Act of 1829, authorizing the transfer of executions, contains no restriction as to Sheriffs. The Sheriff .is inhibited, by law, from purchasing property at his own sale; but he is not forbidden to take a transfer of a fi. fa.
Decision's are read from New York and other States, to the effect that this cannot be done, because it is against public policy. The Legislature, and not the Courts, must be the judges as to this matter. But why is this contrary to public policy ? The plaintiffs cannot be hurt by it; for they do it voluntarily. Defendants are favored by getting further time. By a Statute of this State, where the Sheriff is made liable for an escape, he is entitled to control the fi. fa. to reimburse himself out of the defendant’s property. This is a strong authority to indicate the legislative will as to the policy of such assignments.
In some parts of the State the practice has always been, to allow executions to be kept open for the benefit of the Sheriff, by order of Court, where the officer has been compelled to pay them.